DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2022 has been entered.


 Terminal Disclaimer
The terminal disclaimer filed on August 9, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,682,314 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Election/Restrictions
To summarize the current election, the applicant elected group I, without traverse.
Claims 17-19 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites that the nanoparticle has an encapsulation efficiency of at least 60%. This recitation describes the effectiveness of an encapsulation process and is not connected to an identifiable collection of structures. It is not clear what structural distinction exists between a chitosan nanoparticle encapsulating a killed whole swine influenza A virus where the virus composes 5wt% of the nanoparticle made from process steps that yield 30% encapsulation efficiency and a chitosan nanoparticle encapsulating a killed whole swine influenza A virus where the virus composes 5wt% of the nanoparticle made from process steps that yield 60% encapsulation efficiency. As a result, the metes and bounds of the claim are unclear.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claim recites that the killed whole swine influenza A  of claim 1 is homologous, heterologous, or hetersubtypic to an influenza A virus.  The virus of claim 1 is homologous to itself; therefore, this claim does not limit the scope of the viruses of claim 1. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 6-7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rahn et al. (Vaccine 33 2015:2414–2424) in view of Dehghan et al. (Archives of Pharmaceutical Research 2013 36:981-992 – henceforth Dehghan B) and Khalili et al. (Jundishapur Journal of  Microbiology 2015 8(12):e27035:1-5).
Rahn et al. teach that the influenza vaccines for poultry and swine conventionally deliver inactivated (killed) whole influenza virus (see abstract; instant claims 1 and 16). For use in pigs or poultry, the virus of interest is grown, chemically inactivated (killed) and has been formulated into a mineral oil emulsion (see page 2115 first column first full paragraph). H1N1 and H3N2 are named varieties of swine influenza A viruses that have been addressed via vaccine (see page 2415 second column last partial paragraph; instant claims 6 and 7). Chitosan nanoparticles as carriers for the inactivated whole virus are not explicitly detailed.
Dehghan B teaches an influenza vaccine (see abstract). They detail chitosan nanoparticles that encapsulate a whole UV inactivated (killed) human H1N1 influenza A virus (see page 982 first column last partial paragraph-page 983 first column first partial paragraph; instant claim 1). Tripolyphosphate is included with chitosan as a crosslinking agent (see page 982 second column first full paragraph and last partial paragraph; instant claim 2). 
Khalili et al. teach chitosan nanoparticles that encapsulate inactivated whole avian H9N2 influenza A(see abstract). Here, whole chemically inactivated (killed) H9N2 influenza virus is encapsulated in chitosan that is crosslinked into nanoparticles with the addition of sodium tripolyphosphate (see page 2 first column last partial paragraph-second column second full paragraph and last partial paragraph-page 3 first column first full paragraph; instant claims 1-2 and 16). They further teach that the chitosan acts an as adjuvant that avoids the complications of some other adjuvant ingredients (see page 4 first column first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a vaccine composed of tripolyphosphate crosslinked chitosan nanoparticles that encapsulate a killed whole swine influenza A of interest, namely H1N1 or H3N2. This combination of elements would have been obvious as the combination of prior art elements via known techniques in order to yield a predictable outcome. Here the delivery of such whole virus in a vaccine is conventional for swine, thus the formulation of swine influenza vaccination in this manner would have been obvious. In addition, a human version of killed H1N1 has already been formulation in such nanoparticles as detailed by Dehghan et al. and a chicken vaccine has also been formulated with killed avian influenza in tripolyphosphate crosslinked chitosan nanoparticles, as detailed by Khalili et al. Thus similar varieties of influenza had been formulated in the same vehicle and for animal populations which provides a reasonable expectation of success for the killed swine influenza A virus vaccine. Therefore claims 1-2, 4, 6-7, and 16 are obvious over Rahn et al. in view of Dehghan B and Khalili et al.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rahn et al. in view of Dehghan B and Khalili et al. as applied to claims 1-2, 4, 6-7, and 16 above, and further in view of Sawaengsak et al. (previously cited).
Rahn et al. in view of Dehghan B and Khalili et al. render obvious the limitations of instant claim 1. The instantly claimed size for the nanoparticles is not detailed. 
Sawaengsak et al. teach chitosan nanoparticles that encapsulate an influenza virus antigen (see abstract). Specifically, they detail an inactivated H1N1 influenza A hemagglutinin antigen that is encapsulated in tripolyphosphate crosslinked chitosan (see page 318 second column first paragraph and third-fourth paragraphs). The nanoparticles have varying sizes depending on the ratio of chitosan to tripolyphosphate, where desired colloidal particles are achieved in a pharmaceutically acceptable carrier and sized at an average diameter of 151.6 nm (seepage 320 first column first full paragraph, table I formulation C).  A more optimized vaccine has a diameter of 351 nm and has an encapsulation efficiency of 78.13% (see table III; instant claims 3-4). The size of the nanoparticles is controllable based upon mixing time and the ratio of chitosan to tripolyphosphate, thereby making size a result effective variable open to optimization (see tables I and II).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the tripolyphosphate crosslinked chitosan nanoparticles of Rahn et al. in view of Dehghan B and Khalili et al. with an optimized size as taught by Sawaengsak et al. The size of the nanoparticles is a result effective variable according to Sawaengsak et al., thus its optimization would have been a matter of routine experimentation. Therefore claim 3 is obvious over Rahn et al. in view of Dehghan B, Khalili et al., and Sawaengsak et al.

Claims 1-4, 6-7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tiyaboonchai et al. (previously cited) in view of Sawaengsak et al., Gupta et al. (previously cited), and Dehghan et al. (previously cited) as evidence by Graninger et al. (previously cited).
Tiyaboonchai et al. teach chitosan nanoparticles for drug delivery and highlight their use as vaccines carriers for the delivery of antigens (see page 59 third full paragraph-page 60 first full paragraph). They further note chitosan nanoparticles as a vehicle for delivering influenza antigens (see page 60 first full paragraph). Tiyaboonchai et al. do not teach an inactivated swine flu antigen.
Sawaengsak et al. teach chitosan nanoparticles that encapsulate an influenza virus antigen (see abstract). Specifically they detail an inactivated H1N1 influenza A hemagglutinin antigen that is encapsulated in tripolyphosphate crosslinked chitosan (see page 318 second column first paragraph and third-fourth paragraphs; instant claims 1-2 and 6). The nanoparticles have varying sizes depending on the ratio of chitosan to tripolyphosphate, where desired colloidal particles are achieved in a pharmaceutically acceptable carrier and sized at an average diameter of 151.6 nm (seepage 320 first column first full paragraph, table I formulation C; instant claims 3 and 16).  A more optimized vaccine has a diameter of 351 nm and has an encapsulation efficiency of 78.13% (see table III; instant claims 3-4). The size of the nanoparticles is controllable based upon mixing time and the ratio of chitosan to tripolyphosphate, thereby making size a result effective variable open to optimization (see tables I and II).
Gupta et al. teach chitosan coated polycaprolactone nanoparticles to encapsulate an influenza virus antigen (see abstract). Specifically, they detail the antigen to be a recombinant A/California/07/2009 hemagglutinin from H1N1 influenza A, also known as swine flu (see page 9028 first column first full paragraph-second column first partial paragraph and page 9030 second column last paragraph; Graninger et al. paragraph 5; instant claims 1 and 6).  
Dehghan et al. teach chitosan nanoparticles that encapsulate whole inactivated influenza virus (see abstract). Such a whole virus includes whole antigen and is homologous to itself (see instant claims 1 and 7). They go on to teach an inactivated whole H1N1 influenza A virus incorporated into the nanoparticles (see page 2 second column first paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the tripolyphosphate crosslinked chitosan nanoparticles of Sawaengsak et al. with encapsulated inactivated whole A/California/07/2009 H1N1 influenza A. These choices would have been obvious for several reasons. The chitosan nanoparticles of Sawaengsak et al. are a particular known embodiment of chitosan nanoparticles that were known to be used to deliver influenza vaccine and would have been obvious to choose for an embodiment of the chitosan nanoparticle influenza vaccine suggested by Tiyaboonchai et al. as the simple substitution of one known element for another in order to yield a predictable outcome. Gupta et al. demonstrate that the delivery of a swine flu virus antigen from a nanoparticle with a chitosan surface was known to be desirable, thus the selection of this variety of influenza antigen would have been obvious. Finally, Dehghan et al. indicate the selection of a whole inactivated virus as the antigen encapsulated in chitosan nanoparticles was a desirable avenue for providing an H1N1 influenza A chitosan nanoparticle vaccine. When considered in combination, these teachings support the obviousness of the instantly claimed invention. The size of the nanoparticles is a result effective variable according to Sawaengsak et al., thus its optimization would have been a matter of routine experimentation (see instant claim 3). Therefore claims 1-4, 6-7, and 16 are obvious over Tiyaboonchai et al. in view of Sawaengsak et al., Gupta et al. and Dehghan et al. as evidence by Graninger et al.


Response to Arguments
Applicant's arguments filed September 29, 2022 have been fully considered. In light of the amendment to the claims, the rejection under 35 USC 102 over Gupta et al. and under 35 USC 103 over Sawaengsak et al. in view of others are hereby withdrawn. The remaining rejection under 35 US 103 is over Tiyaboonchai et al. in view of Sawaengsak et al., Gupta et al. and Dehghan et al. The arguments against this remaining rejection are not persuasive. 
The applicant argues against the teachings of cited reference individually. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The applicant states that Tiyaboonchai et al. only mentions influenza in one sentence. As a review article detailing the utility of chitosan nanoparticles, it is customary that a brief discussion of a number of uses would be provided. The brevity of any single discussion does not negate the substance of its teachings.  The applicant’s argument that the rabbits used in testing of the whole killed swine influenza virus vaccine in Dehghan et al. are not natural hosts for the virus is irrelevant to the obviousness of formulating a swine influenza vaccine. Swine contract swine influenza and would benefit from swine influenza vaccines. 
The applicant’s additional argument that the claimed vaccine yielded reduced viral shedding and pulmonary viral titers in pigs as compared to bare virus or an unvaccinated control is not demonstrative of an unexpectedly superior outcome in the absence of a comparison to the closest prior art and an explanation as to why this outcome is a significant improvement over expectations. The applicant additionally argues of a demonstration of cross protective efficacy in a heterologous virus challenge. However, the claims are drawn to a generic swine influenza A, while this heterologous challenge was performed with just one particular variety of influenza A. Thus the claims are not commensurate in scope with this showing. In addition, there is no evidence that the touted cross protection was unexpected or a significant improvement. Therefore, this outcome is insufficient to demonstrate non-obviousness.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/           Examiner, Art Unit 1615